SHANGLER, Chief Judge.
The defendant James Edward Lovell was convicted of burglary in the second degree and burglarious stealing and was sentenced to consecutive terms of imprisonment. The criminal conduct alleged by information against the defendant Lovell, both as to the unlawful entry of premises and the theft of property kept therein, was also identically charged against another, Billy Wayne Lee.
In an opinion adopted concurrently,1 we have set aside the conviction of Billy Wayne Lee because the information charging the offenses against him did not allege the ownership of the premises unlawfully entered, an essential element of the crime of burglary, and therefore the information was insufficient in law. The defendant Lovell asserts the same deficiency, and we are bound to set aside his convictions, as well, on the authority of the Lee case and the precedents cited therein.
This disposition makes it unnecessary to review the other grounds of error alleged on appeal. Accordingly, we remand this cause for such further proceedings as the State may appropriately take.

. State of Missouri v. Lee, Mo.App., 488 S.W.2d 272.